Bank of N.Y. Mellon v Carbone (2021 NY Slip Op 00282)





Bank of N.Y. Mellon v Carbone


2021 NY Slip Op 00282


Decided on January 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
PAUL WOOTEN, JJ.


2018-11045
 (Index No. 5837/15)

[*1]Bank of New York Mellon, etc., respondent,
vLouis Carbone, etc., et al., appellants, et al., defendants.


Lawrence Katz, Valley Stream, NY, for appellants.
Gross Polowy, LLC, Westbury, NY (Stephen J. Vargas of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Louis Carbone and Denise Carbone appeal from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered March 1, 2018. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against those defendants and for an order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order entered March 1, 2018, must be dismissed because the right of direct appeal therefrom terminated with the entry of an order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (Bank of New York Mellon v Carbone, _____ AD3d ____ [Appellate Division Docket No. 2018-14701; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
MASTRO, A.P.J., AUSTIN, HINDS-RADIX and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court